EXHIBIT 10 (i)

SUMMARY OF NONEMPLOYEE DIRECTOR COMPENSATION

On August 26, 2008, the Board of Directors (the “Board”) of The Boeing Company
(the “Company”) approved an increase in the annual cash retainer for nonemployee
directors from $75,000 to $100,000, and an increase in the annual cash retainer
for all Board Committee Chairpersons to $15,000 as set forth below, effective
January 1, 2009. The remaining components of nonemployee director compensation
remain unchanged from the amounts described in the Company’s Proxy Statement for
its 2008 Annual Meeting of Shareholders and Quarterly Report on Form 10-Q for
the quarter ended June 30, 2008.

Nonemployee Director Compensation

(Effective as of January 1, 2009)

 

Annual Cash Retainer

   $ 100,000

Annual Retainer in Deferred Stock Units

   $ 130,000

Audit Committee Chair Annual Retainer

   $ 15,000

Governance, Organization and Nominating Committee Chair Annual Retainer

   $ 15,000

Compensation Committee Chair Annual Retainer

   $ 15,000

Finance Committee Chair Annual Retainer

   $ 15,000

Special Programs Committee Chair Annual Retainer

   $ 15,000

Lead Director

   $ 25,000